         Case 7:17-cv-05825-KMK Document 37-3 Filed 10/26/18 Page 2 of 3
          Case 7:17-cv-05825-KMK Document 38 Filed 10/30/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
JACQUELINE ROJAS, ADRIAN LOPEZ,                                      Case No. 7:17-CV-05825(KMK)
DANIELLE CARPENTER, ROSALIA CALIXTO,
EDWIN TLATELPA (a minor, by Dolores Tlatelpa, his
Mother and Natural Guardian), and DEYSI TLATELPA,
on behalf of themselves and others similarly situated,

                                  Plaintiffs,

                 - against -

BRONX MOON LLC d/b/a BLUE MOON
MEXICAN CAFE, BLUE MOON MEXICAN
CAFE LLC, and HOWARD FELIXBROD and
JEFF LEWIS, Individually,

                   Defendants.
----------------------------------------x

                           STIPULATION AND ORDER OF DISMISSAL
                                OF CLAIMS WITII PREJUDICE

        IT IS HEREBY S TIP ULA TED AND AGREED by and between Plaintiffs and Defendants

(collectively, the "Parties"), through their mdersigned attorneys, that the Parties have agreed to amicably

resolve any and allclaitrn by Plaintiffs against Defendants in this action alleging violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (''FLSA'') and the New York Labor Law§§ 190 et seq. and§§

650 et seq. (''NYLL''), and have finther agreed to authorize theirlllldersigned collllSel to stipulate, consent,

and agree to dismiss all claim; in the instant action with prejudice, including Defendants' comterclaim for

attorneys' fees. The terms ofthe Parties' Settleirent Agreeirent have been reviewed and approved by the

Court. No attorneys' fees or costs will be awarded to anypartybythe Court, except as provided therein




            - Tll£ REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -
         Case 7:17-cv-05825-KMK Document 37-3 Filed 10/26/18 Page 3 of 3
          Case 7:17-cv-05825-KMK Document 38 Filed 10/30/18 Page 2 of 2



         Attorneys for Defendants                                      Attorneys for Plaintiffs

By:                                                           By:
         Scott H. Casher, Esq.                                         William D. Fnnnkin, Esq.
         Shruti Panchavati, Esq.                                       Elizabeth E. Hm1ter, Esq.
         Attorneys for Defendants                                      Attorneys for Plaintiffs
         427 Bedford Road, Suite 250                                   1025 Westchester Avenue, Suite 309
         Pleasantville, New York 10570                                 White Plains, New York 10604
         (914) 487-7343 (tel)                                          (914) 468-6096 (tel)
         (914) 487-7328 (fux)                                          (914) 468-6099 (fux)
         cashers@whiteandwilliams.com                                  wfrumkin@fhnnkinhm1ter.com
         panchavatis@whiteandwilliams.com                              ehm1ter@fhnnkinhm1ter.com


Dated:            l lt~
              lo ~cl                                          Dated:


         The Court hereby approves the settlement ofall ofthe FLSA and NYLL claims in this action, with

    .ud.
preJ ice.     ~
               -t'f ~   (cA\.'llcl.A,:7 ~h   t\.t. °'.~---l\.'
                                                       ~
                                                              \ ~~~c;,~    ...
         .J

                   SO ORDERED this :,o1'~ay of          Q,fJv-.                  2018




                                                        -2-
